An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Weidan Fan (Reg#74,304),    

1.	(Currently Amended) A network slice programming and management system for slicing a network to multiple groups of logical network slices composed of a collection of logical network functions, each dedicated to supporting a specific respective use for subscribers of the slice, comprising of a programming interface configured to:
receive commands for at least one of creation or configuration of network slice design comprising instructions defining an architecture of the logical network functions that when deployed form a network slice of a network, the commands include selection of at least one network function and a definition of an interaction of the selected at least one network function with other network functions; 
wherein the system further comprises a slice management component, configured to produce the network slice by:
creating a configured architecture on the basis of the network slice design in the network configuring the at least one network function according to requirements of a slice requesting entity; 
deploying the configured architecture on the basis of the network slice design in the network by instantiating the network functions by an orchestrator; 
interfacing with an access network to enable access of subscribers to the at least one network function of the slice independently from other network slices; and
checking a certification of a network function included in the configured network architecture and refusing deployment of the slice in response to the network function [[is]] not being certified.

2.	(Canceled) 

3.	(Previously Presented) The system of claim 1, wherein the slice management component is configured to receive from the programming interface an updated configuration including at least one of addition of a network function, removal of a network function, alteration of a network function, alteration of the interaction between the network functions, the SLA requirements of the slice including but not limited to the number of subscribers, coverage area, or any combination thereof.

4.	(Previously Presented) The system of claim 1, wherein the slice management component is configured to create upon deployment of the configured architecture a slice-management sub-component responsible for management of that particular instance of deployed configured architecture, the slice-management sub-component is configured to manage configuration of the network slice design exclusively and separately from that of other network slices.

5.	(Original) The system of claim 4, wherein the slice-management sub-component is configured to enable access of a user to at least one function of the slice according to the slice configuration exclusively and independently from enabling access of subscribers to functions of other network slices.

6.	(Original) The system of claim 1, wherein the programming interface is configured to provide a plurality of predefined network functions and interactions between the network functions, to receive commands to select network functions and interactions from the database, and to configure the network slice design according to the selected network functions and interactions.



8.	(Original) The system of claim 1, wherein the network functions include management functions of at least one of a list comprising connection management, mobility management, forwarding management, authentication, authorization and accounts for subscribers of the network slice, and security management.

9.	(Original) The system of claim 1, wherein the interactions between the network functions include at least one of a list comprising synchronous call, asynchronous call, networked connections such as but not limited to representational state transfer (REST) application programming interfaces (APIs) and remote procedure call (RPC).

10.	(Currently Amended) The system of claim 1, wherein the slice management component is configured to check that the configured architecture includes constraints on network functions or on the interactions between the network functions as specified by the received commands, and to refuse deployment of the slice in response to the required network functions or interactions [[are]]being not included in the configured architecture.

11.	(Currently Amended) The system of claim 1, wherein the slice management component is configured to check that the configured slice architecture matches predefined constraints of the network slice design and to refuse deployment of the slice in response to the configured architecture [[does]] not satisfying the predefined constraints.

12.	(Canceled) 



14.	(Currently Amended) A network slice programming and management system for slicing a network to multiple groups of logical network slices composed of a collection of logical network functions, each dedicated to supporting a specific respective use for subscribers of the slice, the system comprising:
at least one processor configured to execute a code for: 
receiving commands via a user interface for at least one of creation or configuration of network slice design comprising instructions defining an architecture of the logical network functions that when deployed form a network slice of a network, the commands include selection of at least one network function and a definition of an interaction of the selected at least one network function with other network functions; and
producing the network slice by:
creating a configured architecture on the basis of the network slice design in the network configuring the at least one network function according to requirements of a slice requesting entity; 
deploying the configured architecture on the basis of the network slice design in the network by instantiating the network functions by an orchestrator and configuring the at least one network function according to the configured architecture;
interfacing with an access network to enable access of subscribers to the at least one network function of the slice independently from other network slices; and 
checking a certification of a network function included in the configured network architecture and refusing deployment of the slice in response to the network function [[is]] not being certified.

15.	(Currently Amended) A method for slicing a network to multiple groups of logical network slices composed of a collection of logical network functions, each dedicated to supporting a specific respective use for subscribers of the slice, the method comprising:

producing the network slice by:
creating a configured architecture on the basis of the network slice design in the network configuring the at least one network function according to requirements of a slice requesting entity; 
deploying configured architecture on the basis of the network slice design in the network by instantiating the network functions by an orchestrator and configuring the at least one network function according to the configured architecture; 
interfacing with an access network to enable access of subscribers to the at least one network function of the slice independently from other network slices; and
checking a certification of a network function included in the configured network architecture and refusing deployment of the slice in response to the network function [[is]] not being certified.

16.	(Previously Presented) The system of claim 14, wherein the at least one processor is further configured to provide a plurality of predefined network functions and interactions between the network functions, to receive commands to select network functions and interactions from the database, and to configure the network slice design according to the selected network functions and interactions.

17.	(Previously Presented) The system of claim 14, wherein the at least one processor is further configured to create network functions and interactions according to instructions received via a programming interface.

18.	(Previously Presented) The system of claim 14, wherein the network functions include management functions of at least one of a list comprising connection management, 

19.	(Previously Presented) The method of claim 15, further comprising: providing a plurality of predefined network functions and interactions between the network functions, to receive commands to select network functions and interactions from the database, and to configure the network slice design according to the selected network functions and interactions.

20.	(Previously Presented) The method of claim 15, further comprising: creating network functions and interactions according to instructions received via a programming interface.






Reasons for allowance




Claims 1, 3-11, 13-20 are allowed.



The following is an examiner’s statement of reasons for allowance:


Along with response 12/21/20 the closest prior art NPL-Sofiea Antipolis Cedex (GS NFV 001V.0.5 2016-09) explains a network is deployed with a given set of resources, defining a new' network slice is primarily configuring a new set of policies, access control, monitoring/SLA rides, usage/charging consolidation rales and maybe new management/orchestration entity. If the network slice requires new resources that have not been defined in the blueprint to be Senarath et al(US 2016/0352734A1) explains telecommunications connectivity service provers determines that the UE is associated with a particular virtual network operator, and the TCSP does not have a guarantee that it already hosts the most up to date AA information for the VNO, then it may pass the request to the VNO. From the perspective of a node in the infrastructure provider, the TCSP will either provide authentication or indicate that authentication failed. The InP does not need to concern itself with whether the TCSP has contacted a VNO. When neither the InP nor the TCSP can get either authentication or authorization, the UE is considered to be a UE without a subscription. Instead of simply rejecting UEs that are not authorized for network access, in some scenarios, it may be beneficial (or even required) to provide basic access services.   Senarath et al(US 2016/0359682) explains managing network resources, for example, when a first NFV-MANO cannot satisfy a request for additional computing, storage, network resources and the like or a combination thereof. For example, when a link is congested and no new paths can be configured to resolve the congestion, or if there are insufficient network resources for a network function to perform a scale-up or scale-out operation. Accordingly, the first NFV-MANO entity may communicate with the second NFV-MANO entity in order to obtain additional infrastructure resources, spectrum resources or both. EP 2 256 942 A1- explains a method for the controlling asset resources in an electronic radio system. The method first determines the CNI functions that are to be implemented during a first, second, etc, mission segment. There may be as many as 6 to 8 mission segments in any given mission. Also, for a multi-role aircraft, there may be several mission types that it must perform, each  claims 1 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  deploying the configured architecture on the basis of the network slice design in the network by instantiating the network functions by an orchestrator;  interfacing with an access network to enable access of subscribers to the at least one network function of the slice independently from other network slices; and checking a certification of a network function included in the configured network architecture and refusing deployment of the slice in response to the network function not being certified. Further regarding claim 14 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: deploying the configured architecture on the basis of the network slice design in the network by instantiating the network functions by an orchestrator and configuring the at least one network function according to the configured architecture; interfacing with an access network to enable access of subscribers to the at least one network function of the slice independently from other network slices; and checking a certification of a network function included in the configured network architecture and refusing deployment of the slice in response to the network function not being certified. Further regarding claim 15 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: deploying configured architecture on the basis of the network slice design in the network by instantiating the network functions by an orchestrator and configuring the at least one network function according to the  certified. 




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

	 		 	                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM(EST).   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 

/GERALD A SMARTH/Primary Examiner, Art Unit 2478